     Case 2:20-cv-00014-JAM-DB Document 14 Filed 08/24/20 Page 1 of 1

 1

 2                                    UNITED STATES DISTRICT COURT
 3                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 4

 5    ROWAN CROSBY BROOKS, Jr.,                          No. 2:20-cv-0014 JAM DB P
 6                       Plaintiff,
 7           v.                                          ORDER
 8    ZUNIGA,
 9                       Defendant.
10

11          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

12   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

13   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

14          On July 23, 2020, the magistrate judge filed findings and recommendations herein which

15   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

16   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

17   the findings and recommendations.

18          The court has reviewed the file and finds the findings and recommendations to be

19   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

20   ORDERED that:

21          1. The findings and recommendations filed July 23, 2020, are adopted in full; and

22          2. This action is dismissed without prejudice.

23          3. The Clerk of Court is directed to term all pending motions and to close this case.

24
     DATED: August 24, 2020
25
                                                    /s/ John A. Mendez____________                _____
26

27                                                  UNITED STATES DISTRICT COURT JUDGE

28
                                                         1
